Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     			      Examiner’s Amendment
  	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
           Amendment to the Abstract:	
	Please replace Abstract with the following replacement Abstract:

 ABSTRACT
[Abstract]    Provided is a microscope apparatus including: a microscope section configured to image a subject's eye with an image sensor for performing magnified observation of the subject's eye; a holding section configured to hold the microscope section; a front lens insertion/removal unit configured to insert/remove a front lens for observing a posterior eye of the subject's eye onto an optical axis of the microscope section; and a control apparatus configured to execute an AF control that focuses the microscope section on an image-forming position of an image of 

Claims Allowed
	Claims 1 and 3-19 are allowed.

  Reasons For Allowance
	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1 and 3-19 are considered allowable for reasons set forth on pages 10 and 11 of the Remarks by Applicant filed on 6/28/21. 	

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571)272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

6/21				   		         /Hung X Dang/
					      Primary Examiner Art Unit 2872